Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/01/2021, with respect to 35 U.S.C 112(b) rejections of claim 2 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection was obviated by amendments.  The 35 U.S.C 112(b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 12/01/2021, with respect to 35 U.S.C 103 rejections of claims 1-9 and 11-27 have been fully considered and are persuasive.  The Applicant argues that Colbaugh makes no mention of “detecting [an] ocular orbit” by “obtaining geometric data representing a visual focus point associated with the left eye and the right eye of the live subject,” where “the ocular orbit is a cavity or socket of a skull of the live subject in which an eye of the live subject is situated,” as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 16 and 17 – “ocular stimulator attachment means” invokes 35 U.S.C 112(f) and sufficient structure for achieving the claimed function is provided in paragraph [45] of the disclosure.
Claim 19 – “wireless communication means for communication with one or more client devices” invokes 35 U.S.C 112(f) and sufficient structure for achieving the claimed function is provided in paragraph [60] of the disclosure.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the apparatus…configured to receive instructions from the one or more client devices” in claim 20.  Sufficient structure to achieve the claimed function of “receiving instructions” is found in paragraph [60] of the disclosure.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

*Note: There was no response/argument in the Applicant’s remarks (12/01/2021) to the claim interpretation explanations in the previous office action (09/01/2021).

Allowable Subject Matter
Claims 1-9 and 11-27 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 22, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Givertz, Feldman, and Colbaugh) does not teach or render obvious an apparatus/a method for ocular stimulation wherein detecting the ocular orbit comprises obtaining geometric data representing a visual focus point associated with the left eye and the right eye of the live subject and determining the ocular orbit based at least in part on the visual focus point of the left eye and the right eye of the live subject.  Colbaugh does teach an eyelid detector (see Figure 4, element 41; paragraph [0038]) configured to determine whether an eye of the subject is closed, but does not teach or suggest detecting an ocular orbit by obtaining geometric data representing a visual focus point associated with the left .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792